                                                                 Case 4:20-mj-70327-MAG Document 36 Filed 11/23/20 Page 1 of 3




                                                           1 JULIA M. JAYNE (State Bar No. 202753)
                                                             ASHLEY RISER (State Bar No. 320538)
                                                           2 E-Mail: julia@jaynelawgroup.com
                                                             JAYNE LAW GROUP, P.C.
                                                           3 483 9TH St, Suite 200
                                                             Oakland, CA 94607
                                                           4 Telephone: (415) 623-3600
                                                             Facsimile: (415) 623-3605
                                                           5
                                                             Attorneys for Defendant
                                                           6 GABRIEL GONZALES

                                                           7
                                                                                           UNITED STATES DISTRICT COURT
                                                           8
                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                           9
                                                               UNITED STATES OF AMERICA,                         Case No. 4-20-70327 MAG [DMR]
                                                          10
                                                                             Plaintiff,
                                                          11                                                     GABRIEL GONZALES’ MODIFIED EX
          JAYNE LAW GROUP, P.C.




                                                                     v.                                          PARTE APPLICATION FOR ORDER
                                                          12                                                     PERMITTING TRAVEL FROM HOUSE;
                              OAKLAND, CALIFORNIA 94607




                                                               GABRIEL GONZALES et al,                           [Proposed] Order
                                                          13
                                 483 9TH ST., SUITE 200




                                                                             Defendant.
LAW OFFICES




                                                          14

                                                          15
                                                                     I, Ashley Riser, declare:
                                                          16
                                                                 1. I represent Defendant GABRIEL GONZALES in the above-entitled matter. He is currently
                                                          17
                                                                    released on an unsecured $75,000 bond with home confinement. The purpose of this
                                                          18
                                                                    application is to request that Mr. Gonzales be allowed to visit his grandparents for
                                                          19
                                                                    Thanksgiving on November 26, 2020. He will leave the house at 11:00 AM and he will
                                                          20
                                                                    return home by 8:30 PM.
                                                          21
                                                                 2. Mr. Gonzales’ grandparents live in San Pablo, and Mr. Gonzales’ mom will drive Mr.
                                                          22
                                                                    Gonzales to and from the event. When Mr. Gonzales was released from custody, the Court
                                                          23
                                                                    ordered Mr. Gonzales to live with his mom.
                                                          24
                                                                 3. During this event, Mr. Gonzales will be under the supervision of his grandparents and/or
                                                          25
                                                                    mom at all times.
                                                          26
                                                                 4. This event will have a limited number of people, and it will follow all social distancing and
                                                          27

                                                          28                                                                      Case No. 4-20-70327 MAG [DMR]
                                                                                                                            APPLICATION AND PROPOSED ORDER
                                                                 Case 4:20-mj-70327-MAG Document 36 Filed 11/23/20 Page 2 of 3




                                                           1        other COVID prevention guidelines.

                                                           2     5. This event will not have alcohol or narcotics because Mr. Gonzales’ grandparents do not

                                                           3        allow alcohol or narcotics into the home due to their sobriety.

                                                           4     6. Mr. Gonzales does not have any Pretrial Release violations.

                                                           5     7. A March 9, 2020 Complaint was filed alleging Mr. Gonzales’ violation of 21 U.S.C. §

                                                           6        841(a)(1), (b)(1)(B).

                                                           7     8. I contacted AUSA Joseph Tartakovsky, who informed me that does not object to Mr.

                                                           8        Gonzales’ request.

                                                           9     9. Pretrial Services Officer Kalisi Kupu, who monitors Mr. Gonzales, informed me that she
                                                          10        does not object to this request. Further, I provided Officer Kupu with the contact
                                                          11        information for Mr. Gonales’ grandparents and mom.
          JAYNE LAW GROUP, P.C.




                                                          12     10. Based on the foregoing, I respectfully request that the conditions of Mr. Gonzales’ release
                              OAKLAND, CALIFORNIA 94607




                                                          13        be modified so that he may be permitted to travel to travel to his grandparents’ house on
                                 483 9TH ST., SUITE 200




                                                          14        November 26, 2020. All other conditions of Mr. Gonzales’ release shall remain the same.
LAW OFFICES




                                                          15        Furthermore, Mr. Gonzales shall inform his pretrial services officer of all travel-related
                                                          16        details.
                                                          17

                                                          18         I declare under penalty of perjury under the laws of the United States that the foregoing is
                                                          19 true and correct.

                                                          20
                                                               DATED: November 23, 2020                                       /s/
                                                          21                                                       ASHLEY RISER
                                                                                                                   Attorney for GABRIEL GONZALES
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                                  Case No. 4-20-70327 MAG [DMR]
                                                                                                                            APPLICATION AND PROPOSED ORDER
                                                                  Case 4:20-mj-70327-MAG Document 36 Filed 11/23/20 Page 3 of 3




                                                           1                                           [PROPOSED] ORDER

                                                           2
                                                               Based on the foregoing, and good cause appearing:
                                                           3
                                                                      IT IS HEREBY ORDERED that the conditions of Defendant GABRIEL GONZALES’
                                                           4
                                                               release shall be modified as follows:
                                                           5
                                                                      Mr. Gonzales is permitted to travel to his grandparents’ house on November 26, 2020 from
                                                           6
                                                               11:00 AM to 8:30 PM. All other terms and conditions shall remain in place.
                                                           7

                                                           8 DATED: __________________                      __________________________________________
                                                                                                            HONORABLE JUDGE DONNA M. RYU
                                                           9                                                United States Magistrate Court Judge
                                                          10

                                                          11
          JAYNE LAW GROUP, P.C.




                                                          12
                              OAKLAND, CALIFORNIA 94607




                                                          13
                                 483 9TH ST., SUITE 200
LAW OFFICES




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28                                                                     Case No. 4-20-70327 MAG [DMR]
                                                                                                                           APPLICATION AND PROPOSED ORDER
